Citation Nr: 1209834	
Decision Date: 03/15/12    Archive Date: 03/28/12

DOCKET NO.  06-14 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a disability claimed as sciatica. 

2.  Entitlement to an initial evaluation in excess of 10 percent for the service-connected low back strain with disc disease.

3.  Entitlement to an effective date earlier than January 10, 2011 for the grant of a separate evaluation for the service-connected urinary frequency/nocturia.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran had active service from January 1983 to June 2003. 

This matter initially arose before the Board of Veterans' Appeals (Board) on appeal of a July 2004 rating decision by the RO. 

Although the Veteran initially requested a personal hearing with a Veterans Law Judge, he withdrew his hearing request in June 2009.  His hearing request is, therefore, considered withdrawn. 38 C.F.R. § 20.704(e) (2011).

This case was remanded by the Board for additional development of the record in July 2009 and November 2010.  

In the November 2010 remand, the Board observed that the issue of an increased rating for the service-connected tinea pedis had been raised by the record, but had not been adjudicated by the Agency of Original Jurisdiction (AOJ).  As this issue still has not been adjudicated, the Board again refers it to the AOJ for appropriate action.  

The issue of an effective date earlier than January 10, 2011 for the grant of a separate compensable rating for urinary frequency/nocturia is being remanded to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The currently demonstrated sciatica is shown as likely as not to have had its clinical onset during the Veteran's recently completed period of active service.

2.  The service-connected low back strain with disc disease is shown to be productive of a disability picture manifested by a functional loss due to pain that more nearly approximates that of moderate limitation of motion and forward flexion of the thoracolumbar spine limited to less than 60 degrees, but more than 30 degrees.  


CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the Veteran, his disability manifested by sciatica is due to disease or injury that was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

2.  The criteria for the assignment of an increased rating of 20 percent, but no more for the service-connected low back strain with disc disease have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5292 (2003); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

After the evidence has been assembled, the Board is responsible for evaluating the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011).  

Indeed, in Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Furthermore, the Board notes that it has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the issues adjudicated herein and what the evidence in the claims file shows, or fails to show, with respect to these claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  


I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The law and regulations also require VA to notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided to VA that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

In March 2006, the Court issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) and held that the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In the present appeal, as discussed, the Board is granting the Veteran's claim of service connection for sciatica.  In light of this complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist the Veteran is necessary with respect to this issue.  

As the July 2004 rating decision granted the Veteran's claim of service connection for low back strain, such claim is now substantiated.  His filing of a Notice of Disagreement as to the initial rating assigned in that determination does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3) (2011).  

Rather, the Veteran's appeal as to the initial rating assignment here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here, as will be discussed below.

The March 2006 Statement of the Case (SOC), under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," set forth the relevant diagnostic code for rating the disability at issue.  The Veteran was thus informed of what was needed not only to achieve the next-higher schedular rating, but also to obtain all schedular ratings above the initial evaluation that the RO assigned.  Therefore, the Board finds that the Veteran has been informed of what was necessary to achieve a higher initial rating for the service-connected disability at issue.

In short, the record indicates that the Veteran received appropriate notice pursuant to VCAA.

VCAA also provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  The law provides that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  

An examination is deemed "necessary" if the record does not contain sufficient medical evidence for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

As noted, in July 2009 and November 2010, the Board remanded the Veteran's claims for additional development of the record.  Because the Board is granting service connection for sciatica, there can be no prejudice to the Veteran based on any perceived failure of the RO to comply with the Board's remand instructions for further developing this issue.  With respect to the Veteran's low back disability claim, the Board requested that the Veteran be scheduled for a VA examination in the July 2009 remand.  Both the July 2009 and November 2010 remands requested that the RO contact the Veteran and ask that he identify any additional relevant treatment records. 

The record reveals that the AMC sent the Veteran letters in September 2009 and December 2010 which requested that he identify any additional relevant treatment records.  In response, the Veteran submitted private treatment records and the AMC obtained the Veteran's VA treatment records.  The Veteran was also afforded additional VA examinations in October 2009 and January 2011.  Thus, the Board's remand instructions have been fully complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance]. 

In the present appeal, the Board finds that reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claims, and that there is no reasonable possibility that further assistance would aid in substantiating such claims.   

In particular, the record contains the Veteran's service treatment records, VA and private medical records and VA examination reports.  

As the Board will discuss in its analysis, the Veteran was provided with VA fee-basis examinations in August 2003, February 2007, October 2008 and VA examinations in October 2009 and January 2011.  The report of these examinations reflect that the examiners recorded the Veteran's current complaints, conducted appropriate physical examinations and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and pertinent to the rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

While the record does not reflect that the August 2003, February 2007 or October 2008 examiners reviewed the Veteran's claims folder, the Veteran is not prejudiced thereby as the examiners considered medical history as reported by the Veteran which is consistent with that contained in his claims folder.  The Board therefore concludes that the examinations are adequate for rating purposes.  See 38 C.F.R. § 4.2 (2011).   

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2011).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  While he initially requested a hearing with a Veterans Law Judge, in a June 2009 statement, the Veteran withdrew his hearing request.  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  Essentially, all available evidence that could substantiate the claim has been obtained. There is no indication in the file that there are additional relevant records that have not yet been obtained.  


II.  Sciatica 

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2011).  

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d) (2011).

In order to establish service connection for the claimed disorder, there must be (1) competent and credible evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent and credible evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  

When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim. There must be competent medical evidence, unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2011).

Here, the Veteran's service treatment records document that he was diagnosed with sciatica in January 2003.  The Board also observes that the Veteran reported that he experienced recurrent back pain and numbness or tingling in a self-report of medical history conducted at the time of his separation.  

A physician/practitioner reviewed the Veteran's complaints and noted that he had a past medical history of sciatica and would experience pain when driving or if he has things in his back pocket.  Accordingly, the Board finds that an in-service injury or disease (the second Shedden element) has been demonstrated.

Following his separation from service, during an August 2003 VA fee-basis examination, the Veteran complained of back pain that radiated into his right buttock.  However, a physical examination did not reveal any "clinical findings indicative of sciatic nerve damage." 

The Veteran was afforded an additional VA examination in February 2007 where it was reported that the Veteran had experienced sciatica for the past 15 years and constant pain that traveled down his left leg.  He was diagnosed with sciatica.  A current disability (the first Shedden element) has therefore been demonstrated.

As noted, the first and second Shedden elements have been met.  With respect to the third and final Shedden element (a competent and credible nexus), the Board finds that the Veteran's credible lay assertions of ongoing pain, his consistent complaints of radiating pain recorded in the VA examinations, and the in-service and post-service diagnosis of sciatica are sufficient for the purpose of establishing a continuity of symptomatology since service.  

In this capacity, the Board notes that the Veteran complained of sciatic pain during his separation examination and filed a claim for benefits immediately after his separation from service.  His lay statements and treatment records indicate that he continued to complain of sciatic pain until he was diagnosed with sciatica during the February 2007 VA fee-basis examination. 

Accordingly, when viewed as a whole, the Board finds the evidence to be in relative equipoise in showing that the current sciatica as likely as not had its clinical onset during service.   

In resolving all reasonable doubt in the Veteran's favor, service connection for sciatica is warranted.  


III.  Low Back Strain

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4.  

The Court has held that an appeal from an initial rating is a separate and distinct claim from a claim for an increased rating.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings." See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Veteran filed his claim in July 2003.  During the pendency of this appeal, the applicable rating criteria for the spine, found at 38 C.F.R. § 4.71a, were amended effective September 26, 2003.  

The Veteran has been presented with the new regulatory criteria in the March 2006 Statement of the Case and in the November 2011 Supplemental Statement of the Case.  Therefore, there is no prejudice to the veteran in the Board adjudicating the claim.  Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).

Where a law or regulation changes after the claim has been filed, but before the administrative or judicial process has been concluded, the version most favorable to the Veteran applies unless Congress provided otherwise or permitted the Secretary of VA to do otherwise and the Secretary did so.  See VAOGCPREC 7-2003.  The Board will therefore evaluate the Veteran's service-connected spine disability under both the former and the current schedular criteria, keeping in mind that the revised criteria may not be applied to any time period before the effective date of the change.  See 38 U.S.C.A. § 5110(g) (West 1991); 38 C.F.R. § 3.114 (2002); VAOPGCPREC 3-2000; Green v. Brown, 10 Vet. App. 111, 117 (1997).

When service connection for a low back strain with disc disease was originally granted by the RO in July 2004, the service-connected spine disability was rated based on his limitation of motion under Diagnostic Codes 5010 [arthritis due to trauma] and 5242 [degenerative arthritis of the spine].  

In the April 2008 rating decision, the RO assigned the current 10 percent rating, the RO applied Diagnostic Code 5237 [lumbosacral or cervical strain].  

After a review of the evidence pertaining to the Veteran's service-connected lumbar spine disability, the Board believes that rating the Veteran under based on a limitation of motion is under these diagnostic codes is appropriate.    

Diagnostic Code 5010 specifies that arthritis due to trauma substantiated by X-ray findings will be rated as degenerative arthritis [Diagnostic Code 5003].  38 C.F.R. § 4.71a, Diagnostic Code 5010 (2011).  

Diagnostic Code 5003 specifies that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  

In the absence of limitation of motion, a 10 percent rating may be assigned for arthritis with X-ray evidence of involvement of a major joint.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003 (2011).  [For the purposes of rating disability from arthritis, VA regulations consider the lumbar vertebrae a group of minor joints, ratable on parity with major joints.  See 38 C.F.R. § 4.45(f) (2011).]

Thus, Diagnostic Code 5003 allows for rating arthritis of the lumbar spine based on limitation of motion under former Diagnostic Code 5292 [limitation of lumbar spine motion] and/or under current Diagnostic Code 5242 [arthritis of the spine].  

With respect to the current schedular criteria, all lumbar spine disabilities, with the exception of intervertebral disc syndrome, are rated using the same criteria.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (2011).  

With respect to the rating criteria for intervertebral disc syndrome [former Diagnostic Code 5295 and current Diagnostic Code 5243], while the Board recognizes that an October 2003 X-ray study reported that the Veteran had intervertebral disk space narrowing, a MRI conducted four days later indicated that the Veteran had normal intervertebral disk signal.  Furthermore, the October 2008 VA examiner indicated that "there are no signs of Intervertebral Disk Syndrome." 

Additionally, the Veteran has been separately service connected for urinary frequency/nocturia and, as discussed, the Board is grating service connection for sciatica.  There is no medical evidence of any other neurological symptoms associated with the service-connected back disability. 

Thus, the Veteran's service-connected lumbosacral spine disability will be rated using former Diagnostic Code 5295 and the current the General Rating Formula for Diseases and Injuries of the Spine.    

Under former Diagnostic Code 5292 [limitation of motion, lumbar spine], a 10 percent evaluation is assigned for slight limitation of motion, a 20 percent evaluation is assigned for moderate limitation of motion, and a 40 percent evaluation is assigned for severe limitation of motion. 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).

The Board observes that the words "slight," "moderate" and "severe" are not defined in the VA Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6 (2007).  The Board observes in passing that "slight" is defined as "small in amount or extent; not great or intense."  See Webster's New World Dictionary, Third College Edition (1988), 1262.  "Moderate" is defined as "of average or medium quality, amount, scope, range, etc." Id at 871. 

Effective September 26, 2003, the General Rating Formula for Diseases and Injuries of the Spine provides that with or without symptoms such as pain, stiffness, or aching in the area of the spine affected by residuals of injury or disease the following ratings will apply. This formula encompasses current Diagnostic Code 5242 [degenerative arthritis of the spine].

A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.

A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

The evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45. See DeLuca v. Brown,  8 Vet. App.  202 (1995).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2011). Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. 38 C.F.R. § 4.40 (2011).

Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing. 38 C.F.R. § 4.45 (2011).


	A. Background

The record reflects that the Veteran was afforded a VA Fee-Basis examination in August 2003.  This examination report documents that the Veteran displayed 95 degrees of forward flexion; 35 degrees of extension; 40 degrees of right and left lateral flexion, and; 35 degrees of right and left rotation.  It was noted that the Veteran's range of motion was not additionally limited by pain, fatigue, lack of endurance, weakness or incoordination. 

Upon examination in February 2007, the Veteran displayed 85 degrees of forward flexion.  He was observed to have 30 degrees of extension, bilateral rotation and bilateral lateral flexion.  It was noted that pain had a major functional impact after repetitive use which limited his joint function by 5 degrees. 

In the October 2008 VA fee-basis examination, the Veteran was observed to have full range of motion in his lumbar spine.  The examiner stated that the Veteran's joint function was "not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use."  

During the October 2009 VA examination, the Veteran displayed a full range of motion of forward flexion, lateral flexion and rotation.  His lumbar extension, however, was limited to 10 degrees.  While the examiner noted that the Veteran experienced pain following repetitive motion, there was no additional functional limitation after three repetitions.   

Finally, the Veteran was afforded a VA examination in January 2011 where it was revealed that his lumbar flexion was limited to 70 degrees.  He was observed to have a full 30 degrees of motion while performing lumbar extension, rotation and lateral flexion.  

While the examiner noted that there was objective evidence of pain during range of motion testing, repetitive testing revealed that pain did not result in a functional impairment.  

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  See 38 C.F.R. § 4.71, Plate V (2011).


      B.  The Former Regulations 

As discussed, under former Diagnostic Code 5292, a 20 percent evaluation is assigned for moderate limitation of motion.  

After having given the matter careful consideration, the Board finds that the clinically demonstrated range of lumbar spine motion is best characterized as moderate.  As noted, "moderate" is defined as "of average or medium quality, amount, scope, range, etc." Id at 871.

Specifically, while the Veteran maintained near full range of motion during most of the VA examinations, his lumbar extension was limited to 10 degrees during the October 2009 VA examination and his flexion was limited to 70 degrees during the January 2011 VA examination.  

Based on the Veteran's assertions of low back pain since service and the finding various findings of limited flexion and extension, the Board finds that the service-connected disability picture more closely resembles that of moderate functional loss due to pain in accordance with the provisions of the older version of the rating criteria.  

There is no other evidence of record which suggests that severe limitation of lumbar spine motion existed during the period in question.  As noted, the Veteran has maintained full lateral flexion and rotation throughout the appeal period.  Moreover, while the Veteran's lumbar flexion and extension range of motion was limited during the October 2009 and January 2011 VA examinations, he demonstrated a combined 220 degrees of motion.

There is no other evidence of record which suggests that severe limitation of lumbar spine motion existed during the appeal period.


      C. The Current Schedular Criteria 

The Board is assigning a 20 percent disability rating for the service-connected low back strain with disc disease under the former schedular criteria.  In order to warrant the next higher 40 percent rating under the revised schedular criteria, the record must show that forward flexion of the thoracolumbar spine is limited to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

Ankylosis is defined as the "immobility and consolidation of a joint due to disease, injury or surgical procedure." See Lewis v. Derwinski, 3 Vet. App. 259.  

The Veteran has not been diagnosed with ankylosis during any VA examination or outpatient treatment, nor has he alleged as much.  As recorded in the January 2011 VA examination report, the Veteran maintains forward flexion of the spine to 70 degrees.  

To the extent that the disability picture more closely resembles a functional loss due to pain with restriction of flexion of the thoracolumbar spine to less than 60 degrees, there is not limitation of flexion to less than 30 degrees suggested in the record.  

Because the Veteran is able to move his lower back joint, by definition, it is not immobile. Therefore, ankylosis is not shown, and a higher rating under the General Rating Formula for Disease and Injuries of the Spine is not warranted.


      D. DeLuca considerations

The Board must also address the provisions of 38 C.F.R. §§ 4.40, 4.45 and 4.59. See DeLuca, supra.

The Veteran has complained of back pain.  However, there is no evidence that such symptomatology warrants the assignment of additional disability.  

The February 2007 VA examiner specifically stated that pain with repeated use would cause an additional 5-degree limitation of joint function.  While the examiner did not specify how the Veteran's movement would be limited (extension, flexion, etc.) even if the Board were to assume that all of the his movements were limited by 5 degrees, the Veteran would still maintain a combined range of motion of 205 degrees (80 flexion, 25 extension, 25 degrees left lateral flexion, 25 degrees right lateral flexion, 25 degrees right rotation and 25 degrees left rotation). 

With respect to the former rating criteria, the additional limitation of motion due to pain would still not approximate a "severe" limitation of motion as the Veteran maintained 205 out of a possible 240 degrees of motion. 

Moreover, even when taking the functional impairment demonstrated in the February 2007 VA examination into consideration under the revised rating criteria, the Veteran still maintained forward flexion well in excess of 30 percent. 

In short, even taking limitation of function due to pain into consideration, a 20 percent disability rating is still warranted. 


	E. Extraschedular Consideration

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot make a determination as to an extraschedular evaluation in the first instance.  See also VAOPGCPREC 6-96.   However, the Board can address the matter of referral of a disability to appropriate VA officials for such consideration.

According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011).  

An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App, 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  

Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  

Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board has been unable to identify an exceptional or unusual disability picture with respect to the Veteran's service-connected low back strain with disc disease.  

The medical evidence fails to demonstrate symptomatology of such an extent that application of the ratings schedule would not be appropriate.  In fact, as discussed, the symptomatology of the Veteran's disability is specifically contemplated under the appropriate ratings criteria.  

Accordingly, the Board finds that the Veteran's disability picture has been contemplated by the ratings schedule.

Since the available schedular evaluation adequately contemplates the Veteran's level of disability and symptomatology, the second and third questions posed by Thun become moot.  

The Board therefore has determined that referral of the case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.



ORDER

Service connection for sciatica is granted.

An increased, initial rating of 20 percent, but no higher, for the service-connected low back strain with disc disease for the period of the appeal is granted, subject to the regulations governing the payment of monetary benefits.


REMAND

In a November 2011 rating decision, the RO granted a separate evaluation for urinary frequency/nocturia.  A 40 percent rating was assigned effective on January 10, 2011.  In a statement received in January 2012, the Veteran disagreed with the assigned effective date.  

When there has been an initial RO adjudication of a claim and a timely Notice of Disagreement has been filed (see 38 C.F.R. §§ 20.201, 20.302(a)), thereby initiating the appellate process, the claimant is entitled to receive a fully responsive Statement of the Case (SOC).  

Here, a Statement of the Case pertaining to the Veteran's entitlement to an effective date earlier than January 10, 2011 for the grant of a separate compensable rating for urinary frequency/nocturia has yet to be issued by the RO.  

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held that where a notice of disagreement is filed but a SOC has not been issued, the Board must remand the claim to the agency of original jurisdiction so that a SOC may be issued.  

Accordingly, the issue of an effective date earlier than January 10, 2011 for the grant of a separate compensable rating for urinary frequency/nocturia is REMANDED to the RO for the following action:

The RO should take all indicated action to furnish the Veteran and his representative with a Statement of the Case pertaining to the issue of an effective date earlier than January 10, 2011 for the grant of a separate compensable rating for service-connected urinary frequency/nocturia.  This should include providing the Veteran with appropriate notice of his appellate rights.  This issues should be returned to the Board only if the Veteran perfects a timely appeal.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


